UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


AMEER FLIPPIN,                                  )
                                                )
                Plaintiff,                      )
                                                )        Civil Action No. 19-3052 (BAH)
        v.                                      )        Chief Judge Beryl A. Howell
                                                )
CHEXSYSTEMS, INC.,                              )
                                                )
                Defendant.                      )


                                      MEMORANDUM OPINION

        Plaintiff Ameer Flippin, appearing pro se, filed this action, under the Fair Credit

Reporting Act, 15 U.S.C. § 1681 et seq., against defendant ChexSystems, Inc., which has filed a

Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), ECF No. 21. Plaintiff has

filed no timely opposition. See Order (Dec. 19, 2019), ECF No. 23 (advising plaintiff to respond

by January 30, 2020, and cautioning that defendant’s unopposed arguments may be treated as

conceded). For the reasons explained below, the motion is granted. 1

        On December 31, 2019, the foregoing order was returned to the Clerk as undelivered at

plaintiff’s address of record. See ECF No. 24. Therefore, the Court cannot find that the plaintiff

has conceded defendant’s motion. Review of the complaint, however, makes clear that the

complaint lacks sufficient facts to state a plausible claim for relief. See generally Def.’s Mem.;

cf. Wood v. Moss, 134 S. Ct. 2056, 2067 (2014) (“under the governing pleading standard, ‘the

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that



1
    On November 15, 2019, plaintiff’s complaint against the governmental defendants, see Case Caption, was
dismissed pursuant to the screening provisions of 28 U.S.C. § 1915(e)(2)(B). See Order, ECF No. 6.

                                                    1
is plausible on its face.’”) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). That said,

defendant’s request to dismiss the complaint “with prejudice,” Mem. at 13, is denied because a

dismissal with prejudice “is warranted only when a trial court determines that the allegation of

other facts consistent with the challenged pleading could not possibly cure the deficiency.”

Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996) (internal quotation marks and

citations omitted)). The circumstances of this case do not warrant such definitive relief.

       A separate Order consistent with this Memorandum Opinion will be filed

contemporaneously.




                                                        /s/   Beryl A. Howell
                                                              CHIEF JUDGE
DATE: May 13, 2020




                                                  2